Citation Nr: 1645934	
Decision Date: 12/05/16    Archive Date: 12/20/16

DOCKET NO.  12-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss disability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980.  



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

In a December 2014 decision, the Board denied the Veteran's claim for a compensable initial rating for bilateral hearing loss.  The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum decision and vacated the December 2014 Board decision.  The issue has been remanded to the Board for review.    

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In September 2016, VA received correspondence from the Veteran's representative requesting service connection for migraines, eye condition, tinnitus, hiatal hernia, gall bladder condition, neck and back condition, right hip condition, bilateral elbow condition, and left ankle condition.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues and the issues are REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In this case, the Veteran was last provided a VA audiological examination in June 2011.  The Veteran was scheduled for another VA audiological examination in August 2013; however, he did not report to the scheduled examination and did not provide good cause for his absence.  38 C.F.R. § 3.655.  Nonetheless, the Board finds that a new VA audiological examination is required to adjudicate the issue on appeal.  In July 2014, the Veteran's representative noted that private audiological findings dated in March 2012 indicated a worsening of his service-connected bilateral hearing loss.  The Veteran's representative requested a new VA examination as the last VA examination was stale and the available evidence to rate the disability was too old.  The Board finds that a new VA examination is required to determine the current nature and severity of the Veteran's service-connected bilateral hearing loss, to include on an extraschedular basis.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of the Veteran's bilateral hearing loss.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary testing should be accomplished and the findings reported in detail. 

Report all manifestations and symptoms, to include severity, of the Veteran's service-connected bilateral hearing loss, to include audiological testing results and speech recognition scores. 

The examiner must also address the functional effects, including severity, on occupational and daily activities.

Rationale must be provided for the opinions rendered.  

2.  After the above development is completed, readjudicate the issue on appeal of entitlement to a compensable initial rating for service-connected bilateral hearing loss disability, to include on an extraschedular basis.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


